Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of Group (I), claims 1-12 is maintained. 

Claim Status
Claims 1, 2, and 4-20 are pending. Claim 3 is canceled. Claims 13-20 are withdrawn. Claims 1, 2, 4-12 are examined in accordance to the elected invention. 
The amendment filed on 03/17/2022 in response to the Non-Final office Action of 12/17/2022 is acknowledged and has been entered.

Priority
This application is a Continuation of 16/698,070 filed on November 27, 2019, which is a Continuation U.S. Utility Application under 35 U.S.C. § 111, claiming the benefit of priority to International Application No. PCT/US2018/035474, filed on May 31, 2018, which itself claims priority to U.S. Provisional Application Nos. 62/513,334, filed May 31, 2017; 62/513,335, filed May 31, 2017; and 62/513,336, filed May 31, 2017. The effective priority date is May 31, 2017.

Terminal Disclaimer
The terminal disclaimer filed on 03/17/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Action Summary
Claims 1-4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendschuh et al. (US2016/0250270 A1) are withdraw in light of claim amendment.
Claims 1-12 rejected under 35 U.S.C. 103 as being un-patentable over Sinai et al. (WO2016/103254A1) are withdraw in light of claim amendment. 
Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,154,515 B2. Although the claims at issue are not identical, they are not patentably distinct from each other in view of the terminal disclaimer filed on 03/17/2022. 

			New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being un-patentable over Cranford et al. (US2018/0193304 A1) in view of Jamontt et al., Br J Pharmacol. 2010 Jun; 160(3): 712–723.
Cranford et al. teaches a pharmaceutical composition comprising a sublingual ( reading on oral) formulation, comprising: at least 30% tetrahydrocannabinol; at least 8% cannabidiol; and at least 10% beta-caryophyllene, wherein the pharmaceutical composition further comprising a carrier for the treatment of autism, cancer, seizures, and other neurological and psychiatric disorders, see claims 1 and 7, and para [0009]. The preferred formulations include

    PNG
    media_image1.png
    132
    269
    media_image1.png
    Greyscale
, see para [0019] - [0026]. The 14.77% CBD and the 20.43 BCP give a ratio of 1:4. Another preferred formulation includes  

    PNG
    media_image2.png
    143
    358
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    63
    250
    media_image3.png
    Greyscale
, see para [0029] - [0037]. The 8-25% CBD and the 10-30% E-BCP give a ratio ranging from 1:1.2 to 1:1.25. Oral encompasses sublingual and oral mucosa absorption.
While Cranford et al. does not specifically teach the unit “molar ratio”, the calculated ratio of Cranford would have been obvious over the claimed molar ratio because calculated ratio from the percentage values can encompass molar ratio. One would reasonably expect the claimed ratio from the calculated ratio for the purpose of Cranford et al. 
Accordingly, while Cranford et al. does not teach the pharmaceutical composition can be used for treating inflammation, the pharmaceutical composition of Cranford et al. can be used for treating inflammation because not only Cranford et al. teaches caryophyllene was identified as a functional non-psychoactive CB2 receptor ligand in foodstuff and as a macrocyclic anti-inflammatory cannabinoid in cannabis, see para [0014], but also because Jamontt et al. teaches THC and CBD alone or in combination reduced inflammation, see Abstract. 
It is noted claim 2 recites the transitional phrase “consisting essentially of”. The examiner brings to Applicants’ attention that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. The examiner also reminds Applicants that if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989).


Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being un-patentable over Cranford et al. (US2018/0193304 A1) in view of Jamontt et al., Br J Pharmacol. 2010 Jun; 160(3): 712–723 as applied to claims 1, 2, 4, 6-7, and 10-11 in further view of Sinai et al. (WO2016/103254A1).
The teachings of Cranford et al. and Jamontt et al. have been discussed in the above 103 rejection. 
Cranford et al. and Jamontt et al. collectively do not teach single dose of 300-500 mg and parenteral injection. Moreover, Cranford et al. and Jamontt et al. collectively do not teach pharmaceutical composition is transdermal patch, cream, or ointment. 
Sinai et al.  a pharmaceutical composition comprising a therapeutically effective amount of at least one cannabinoid selected from the group consisting of: cannabidiol (CBD) or a derivative thereof, Tetrahydrocannabinol (THC) or a derivative thereof, and a combination thereof, useful for treatment or prevention of psoriasis, see claim 1. Moreover, Sinai et al. teaches the composition additionally comprises at least one ingredient selected from the group consisting of Cannabis Sativa Seed Oil, Niacinamide, Salicylic Acid, Allantoin, Tocopheryl Acetate (Vitamin E), β-Caryophyllene and any combination thereof, see claim 15. β-Caryophyllene is another name for E-BCP. Sinai et al. also teaches the composition is administered in a route selected from the group consisting of: intranasal, transdermal, intravenous, oral, topical and any combination thereof., see claim 43, and formulated in a form selected from the group consisting of cream, ointment, lotion, foam, film, transdermal patch, see claim 44. Intravenous and intradermal are parenteral injection. Furthermore, Sinai et al. teaches the composition in a dosage of CBD of up to 100 mg per day, preferably in the range of about 20 mg to about 100 mg per day, more preferably in a dosage of up to about 30 mg per day and in a dosage of β- Caryophyllene of up to 100 mg per day, preferably in the range of about 20 mg to about 100 mg per day, more preferably in a dosage of up to about 30 mg per day, see para [55] & [57]. The composition can be administered once, twice, three or four times through the day, see para [58]. A composition administered twice through the day with a 100 mg of CBD and a 100 mg of E-BCP would amount to 400 mg. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use an alternate formulation such as cream or ointment or parenteral injection to the oral (sublingual) route of administration taught by Cranford et al. and further use a single dose of the combined E-BCP and CBD content of 400 mg to give Applicant’s claimed invention. One would have been motivated by the fact that Sinai et al. teaches formulations comprising CBD and E-BCP can be formulated as a parenteral injection, cream, or ointment and also teaches said formulation can be give in a single dose of E-BCP in the amount of 100 mg and CBD in the amount of 100 mg administered twice a day. One would reasonably expect the alternate route of administration and the single dose to successfully treat autism, cancer, seizures, and other neurological and psychiatric disorders,
	Applicant’s argument and Response to Applicant’s argument
Applicant argue that using an IL-1α cytokine model, Applicant tested the anti-inflammatory effects of combinations of CBD (concentrations from 0.1 µM to 10 µM) and (E)-BCP (concentrations from 0.001 µM to 100 µM). The table in Appendix A

    PNG
    media_image4.png
    589
    1128
    media_image4.png
    Greyscale

  shows the % IL-1α inhibition and provides the calculated synergy values for the combinations, from data originally presented in Table 6 of the as-filed specification. These data show that molar ratios of CBD to (E)-BCP that fall within the claim-recited range (i.e., 1: 1 to about 1:30) exhibit synergistic inhibition of IL-1α expression compared to ratios falling outside the claimed range. A person testing any of the disclosed ratios in the art would not have measured the synergistic effects of the presently claimed ratios, and therefore would have had no expectation that testing other ratios (especially ratios opposite to those present in cannabis plants) would yield different results. This unexpected activity at the recited critical molar ratios is not predicted from either any of the Office's cited references, and therefore cannot be obvious over the art. 
	In response, while the Examiner does not dispute that the claimed ratio exhibits unexpected synergistic inhibition of IL-1α, the Examiner contends said unexpected synergy would be expected by the pharmaceutical composition taught by Cranford. Specifically, Cranford et al. teaches 8-25% CBD and the 10-30% E-BCP, which give a ratio ranging from 1:1.2 to 1:1.25. 

Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No Claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628